DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/15/2021.
Claims 1 – 8 are presented for examination.
Claims 9 – 15 have been canceled by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Williams et al. (9,120,226).
As to claim 1, Luetzow discloses a magnetic position sensor including a pair of magnets disposed adjacent one another (12, 14; Fig. 1 – 3; Col. 4, lines 3 - 65) and defining a gap therebetween (Fig. 1 – 3; Col. 4, lines 3 - 

    PNG
    media_image1.png
    377
    369
    media_image1.png
    Greyscale

 Luetzow fails to disclose that first, second, and third magnetic sensors disposed within a housing, arranged in a single plane, and oriented orthogonally with respect to one another along X, Z, and Y axes of a Cartesian coordinate system, respectively, the housing being movable along an axis passing through the gap.
Williams et al. (hereinafter William) disclose that first (38), second (40), and third (42) magnetic sensors disposed within a housing (Note Fig. and 9), arranged in a single plane (Col. 4, lines 43 - 49), and oriented 

    PNG
    media_image2.png
    580
    758
    media_image2.png
    Greyscale

 Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Wiiliams such that first, second, and third magnetic sensors disposed within a housing, arranged in a single plane, and oriented 

As to claim 2, Luetzow discloses that the each of the magnets (12, 14) has a north pole and a south pole, and wherein the magnets are oriented with the north poles of the magnets face one another (Fig. 1 - 3; Col. 4, lines 12 - 65).

3.    As to claim 3, Luetzow discloses that each of the magnets (12, 14) has a north pole and a south pole, and wherein the magnets are oriented with the south poles of the magnets facing one another (Fig. 1 - 3; Col. 4, lines 12 - 65).

4.    As to claim 4, Luetzow discloses that the magnets (12, 14) are mounted to a stationary structure (24) (Fig. 1).

Claims 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Williams et al.  as applied to claims 1 - 4 above, and further in view of Finn et al. (5,831,227).

As to claim 5, Luetzow and Williams fails to disclose that the stationary structure is a wall of an elevator shaft. Finn et al. (hereinafter Finn) discloses a linear positioning system wherein the stationary structure is a wall of an elevator shaft (36) (Fig. 2; Col. 2, lines 20 - 50).

    PNG
    media_image3.png
    720
    588
    media_image3.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the 
As to claim 6, Luetzow and Williams fails to disclose that the magnetic sensor is connected to a mobile structure. Finn teaches a linear positioning system (Abstract) wherein the magnetic sensor (30) is connected to a mobile structure (12) (Fig. 2; Col. 2, lines 51 -60; the sensor 30 "is disposed on the elevator car," i.e., a mobile structure). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Wiiliams and further in view of the teachings of Finn to monitor the position of an elevator in a shaft providing accurate information regarding the position of the elevator relative to desired positions, such as openings for floors.

As to claim 7, Luetzow and Williams fails to disclose that the mobile structure is an elevator car. Finn teaches a linear positioning system (Abstract) wherein the mobile structure (Fig. 2; Col. 2, lines 51 -60; the sensor 30 "is disposed on the elevator car," i.e., a mobile structure) is an 

8.    As to claim 8, Luetzow and Williams fails to disclose that the housing mounted on an arm connected to the mobile structure. Finn teaches a linear positioning system wherein the magnetic sensor (30) is disposed within a housing mounted on an arm connected to the mobile structure (12) (Fig. 2; Fig. 2 shows the sensor 30 is in a housing of an arm extending from the mobile structure, i.e., the elevator).  
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Wiiliams and further in view of the teachings of Finn wherein the mobile structure is an elevator car and magnetic sensor is connected to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REENA AURORA/         Primary Examiner, Art Unit 2858